DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 20-21, 23, and 25-38 is/are pending.  Claim(s) 29-34 and 36-38 is/are withdrawn.  Claim(s) 1-19, 22, and 24 is/are canceled.
Election/Restrictions
Applicant’s election without traverse of Group I and Species 1 and 5 in the reply filed on 6/7/2021 is acknowledged.
Claims 29-34 and 36-38 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups 2 and Species 2-4, 6-7, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/2021.

Claim Objections
Claims 20, 23, and 28 objected to because of the following informalities:  
Claim 20 recites “the at least one actuator and teeth arrangement”, which should be “the at least one actuator and the teeth arrangement”. 
Claim 23 recites “the at least one actuator and at least one teeth arrangement”, which should be “the at least one actuator and the at least one teeth arrangement”. 
Claim 28 recites “the first and second spatial configurations”, which should be “the first and the second spatial configurations”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 recites “a spring-like element”.  It is unclear what is meant by being “like” a spring. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 20-21, 23, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anello, et al (Anello) (US 5,728,155).
Regarding Claim 20, Anello teaches a lens support structure (e.g. abstract; Figures 10-18; structures other than external laser source and optic/IOL #34) for supporting an intraocular lens (IOL) (e.g. Figures 10-18; holds the IOL, #34), 
the lens support structure being configured and operable to be securely implanted in a lens capsule of a human eye and hold the IOL in one of a plurality of positions (e.g. column 5, line 66 to column 6, line 10), the lens support structure comprising: 
a repositioning assembly (e.g. Figures 14, 16-17; features around #34) configured and operable to be activated remotely by a remote energy source and controllably and independently displace the IOL in at least one of axial or angular directions, respectively, along or around an optical axis of the IOL, thereby enabling moving the IOL between the plurality of positions (e.g. column 8, line 62 to column 9, line 10), 
the repositioning assembly comprises at least one actuator (e.g. column 8, line 62 to column 9, line 10; column 9, lines 32-42; a pair of alternating #30s causes movement of the IOL #34) and at least one teeth arrangement (e.g. Figures 14, 16-17; the threads form teeth), wherein in one of the at least one actuator and teeth arrangement has a fixed spatial relationship with the IOL (the teeth are fixed at the radial outer diameter of the lens and that diameter does not change and is thereby fixed), the at least one actuator being reversibly shiftable between first and second spatial configurations by said remote energy resource to selectively engage and disengage with the at least one teeth arrangement (e.g. column 9, lines 32-42) such that when engaging a relative incremental movement occurs between the at least one actuator and the at least one teeth arrangement, resulting in said controllable displacement of the IOL between two adjacent positions of said plurality of positions (e.g. column 9, lines 32-42).  

Claim 21, the repositioning assembly is configured to provide incremental transitions of said IOL between at least part of said plurality of positions (e.g. column 9, lines 32-42).
Regarding Claim 23, the actuator and the teeth arrangement define a ratchet mechanism (e.g. Figures 14, 16-17) such that the relative incremental movement occurs in only one direction in each of the axial or angular directions (e.g. column 9, lines 32-42; when only #30s in a single direction are actuated).
Regarding Claim 28, said remote energy source is configured and operable to provide heat to said at least one actuator thereby causing said reversible shifting of the actuator between the first and second spatial configurations (e.g. column 8, line 62 to column 9, line 10).
	

Claim(s) 20-21, 23, and 25-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kahook (WO 2016/160456 A1).  
Regarding Claim 20, Kahook teaches a lens support structure (e.g. abstract, Figure 1) for supporting an intraocular lens (IOL) (e.g. abstract), 
the lens support structure being configured and operable to be securely implanted in a lens capsule of a human eye and hold the IOL in one of a plurality of positions (e.g. abstract), the lens support structure comprising: 
a repositioning assembly (e.g. Figure 1) configured and operable to be activated remotely by a remote energy source and controllably and independently displace the IOL in at least one of axial or angular directions, respectively, along or around an optical axis of the IOL, thereby enabling moving the IOL between the plurality of positions (e.g. page 14, lines 4-13; the device is made of nitinol and is therefore able to be modified via temperature changes), 
the repositioning assembly comprises at least one actuator (#18) and at least one teeth arrangement (remainder of device in e.g. Figure 1), wherein in one of the at least one actuator and teeth arrangement has a fixed spatial relationship with the IOL (e.g. abstract, once finally stabilized), the at least one actuator being reversibly shiftable between first and second spatial configurations by said remote energy resource to selectively engage and disengage with the at least one teeth arrangement (the actuator is fully capable of being actuated via temperature changes due to its material composition) such that when engaging a relative incremental movement occurs between the at least one actuator and the at least one teeth arrangement, resulting in said controllable displacement of the IOL between two adjacent positions of said plurality of positions (an IOL is able to be rotated angularly around the optical axis until it is locked into its final position).  

Regarding Claim 21, the repositioning assembly is configured to provide incremental transitions of said IOL between at least part of said plurality of positions (as the assembly has teeth, it is able to provide incremental transitions).
Regarding Claim 23, the actuator and the teeth arrangement define a ratchet mechanism (the teeth form the ratchet mechanism) such that the relative incremental movement occurs in only one direction in each of the axial or angular directions (the movement is fully capable of being in only one direction).
Claims 25 and 27, the actuator comprises a modifiable element (e.g. page 3, first and second arcuate arms are each modifiable elements) formed of a shape memory material (e.g. page 14, lines 4-13; the device is made of nitinol) configured and operable to provide at least said first spatial configuration of the actuator when the repositioning assembly is remotely activated by the remote energy source (the device is made of nitinol and is therefore able to be modified via temperature changes).
Regarding Claim 26, the actuator comprises a spring-like element coupled to said modifiable element (the element acts “like” a spring as it can be changed from one state to another via heat) and being configured and operable to provide at least said second spatial configuration of the actuator when the repositioning assembly is not activated by the remote energy source (set/remembered state of the material). 

Regarding Claim 28, said remote energy source is configured and operable to provide heat to said at least one actuator thereby causing said reversible shifting of the actuator between the first and second spatial configurations (discussed supra for claim 20).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 35 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over either Anello or Kahook as discussed supra and further in view of Humayun, et al (Humayun) (US 2015/0272727 A1).
Regarding Claim 35, each of Anello or Kahook discloses the invention substantially as claimed but fails to teach there is a fibrous protector.
 Humayun teaches an intraocular implant having a fibrous protector (e.g. [0050]). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify each of Anello or Kahook such that there is a fibrous protector as taught by Humayun in order to prevent capsular fibrosis (e.g. Humayun, [0050]).

The combination of Humayun and each of Anello or Kahook teaches: 
the protector is configured and operable to seal the repositioning assembly and prevent tissue invasion to the repositioning assembly (the assembly is sealed where it is coated; e.g. Humayun, [0050]) while enabling user inspection and activation of the repositioning assembly (a user is able to view the device and also able to activate the change in the assembly).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        6/28/2021